350 F.2d 949
Ernest JENNINGS, Appellant,v.UNITED STATES of America, Appellee.
No. 20043.
United States Court of Appeals Ninth Circuit.
September 22, 1965.

Raymond E. Sutton, Babcock & Sutton, Las Vegas, Nev., for appellant.
John W. Bonner, U. S. Atty., Robert S. Linnell, Asst. U. S. Atty., Las Vegas, Nev., for appellee.
Before CHAMBERS, POPE and KOELSCH, Circuit Judges.
PER CURIAM.


1
In this narcotics case, appellant had the substance (marihuana) in his hands rather fleetingly. It was inside of envelopes. There is no direct evidence he knew the contents. But there was a background of circumstantial evidence, and we think it was for the jury to decide whether, beyond a reasonable doubt, he knowingly possessed the "stuff," albeit there was some conflict in the evidence.


2
Beyond a reasonable doubt does not mean a mathematical certainty. We have reviewed the entire record. We find none of the points on appeal substantial, although counsel for appellant has done an excellent piece of work on the appeal.